                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                   UNITED STATES DISTRICT COURT
                                   8                              NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     IAN MCCRAY,
                                                                                       Case No. 16-cv-02092-NC
                                  11                      Plaintiff,
                                                                                       ORDER REMANDING CASE TO
Northern District of California




                                  12             v.                                    SANTA CLARA COUNTY
 United States District Court




                                                                                       SUPERIOR COURT
                                  13     MARRIOTT HOTEL SERVICES, INC.,
                                         and others,                                   Re: Dkt. No. 62
                                  14
                                                          Defendants.
                                  15
                                  16
                                  17          On September 25, 2018, the Court issued an order to show cause why this case
                                  18   should not be remanded to Santa Clara County Superior Court in accordance with the
                                  19   Ninth Circuit Court of Appeal’s mandate. See Dkt. No. 62. Parties were given until
                                  20   October 9, 2018 to respond to the Court’s order if they believed remand was premature.
                                  21   As neither party has responded, the Court will remand this case.
                                  22          The Clerk of Court is ordered to remand this case to Santa Clara County Superior
                                  23   Court and to terminate the federal case file. No costs or fees are awarded in connection
                                  24   with this order.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: October 12, 2018                    _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
